Case: 12-40037     Document: 00511964085         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 12-40037
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FIDENCIO ALBERTO CASTILLO-SAUCEDO, also known as Jose Castillo-
Espinoza,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1387-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Fidencio Alberto
Castillo-Saucedo has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Castillo-Saucedo has filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Castillo-Saucedo’s response.              We concur with counsel’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40037   Document: 00511964085     Page: 2   Date Filed: 08/21/2012

                                 No. 12-40037

assessment that the appeal presents no nonfrivolous issue for appellate review.
Castillo-Saucedo’s response claims he deserves a sentence credit. District courts
are not authorized under 18 U.S.C. § 3585 to compute service credit. Prisoners
may seek administrative review of the computation of their credit; they may
pursue judicial review of their sentence computation only after exhausting their
administrative remedies. United States v. Dowling, 962 F.2d 390, 393 (5th Cir.
1992).   There is no allegation here that he exhausted his administrative
remedies regarding this claim.     Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Castillo-Saucedo’s
motion to appoint new appellate counsel is DENIED.




                                       2